EXHIBIT 23.1 Board of Directors Freedom Environmental Services, Inc. INDEPENDENT AUDITORS' CONSENT We consent to incorporation by reference in this registration statement of Freedom Environmental Services, Inc. on Form S-8 of our audit report dated September 8, 2009, on the financial statements of Freedom Environmental Services, Inc. as of December 31, 2008 of the annual Form 10-K/A of Freedom Environmental Services, Inc. Tarvaran Askelson & Company, LLP /s/ Tarvaran Askelson & Company, LLP Laguna Niguel, California April 7, 2010
